Filed 9/16/22 Stone v. Palos Verdes Family and Immediate Medical etc. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 BRADLEY STONE et al.,                                            B312722

           Plaintiffs and Appellants,                             (Los Angeles County
                                                                  Super. Ct.
           v.                                                     No. BC701442)

 PALOS VERDES FAMILY AND
 IMMEDIATE MEDICAL CARE
 GROUP,

           Defendant and Respondent.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Gary Y. Tanaka, Judge. Affirmed.
     The Novak Law Firm and Sean M. Novak for Plaintiffs and
Appellants.
     Carroll, Kelly, Trotter & Franzen, John C. Kelly, and
David P. Pruett for Defendant and Respondent.
                      ——————————
      Plaintiffs and appellants Bradley and Samuel Stone (the
Stones) appeal from the trial court’s order granting defendant
and respondent Palos Verdes Family and Immediate Medical
Care Group’s (PV Medical Care) motion for summary judgment in
this action for premises liability, negligent supervision, gross
negligence, negligence, and intentional infliction of emotional
distress. The trial court concluded the Stones were unable to
establish PV Medical Care owed them a duty of care or that it
engaged in extreme or outrageous conduct. We affirm the
judgment.
                            BACKGROUND
      A.     Factual Background
      On April 10, 2017, Bradley Stone went to PV Medical
Care’s urgent care clinic to seek medical advice.1 Bradley was a
regular patient of the clinic. He was accompanied by his adult
son, Samuel. After Bradley signed in, the Stones took seats next
to each other in the waiting room.
      Several minutes later, Marco Moine arrived. Moine had
been a patient of Dr. Christopher Traughber, one of the
principals of PV Medical Care, for approximately three years.
Moine had “generalized anxiety” and received a regular
prescription for Klonopin, an anti-anxiety medication, to which
he was habituated. Traughber had also prescribed Ambien to
Moine for insomnia. Moine approached the intake window and
stated he had a foot injury. The medical receptionist, Kelly
Morris, told Moine his insurance no longer covered him. Moine
replied, “ok, I’ll pay, but if the doctor doesn’t give me any pain


      1
        To avoid confusion, we refer to the Stones individually by
first name only. No disrespect is intended.




                                 2
meds, I want my fucking money back, and I’ll get it back.” Morris
replied that it was up to the doctor. Moine then sat down across
from the Stones in the last open seat.
       For approximately five minutes, Moine mumbled to himself
and swore under his breath. He then stood and began pacing.
Moine approached and shook the television, swearing. An older
man seated in the waiting room told Moine he was watching the
television, which was on a news program that was reporting on a
school shooting.
       Moine walked to the intake window again and yelled, “I
want to change that television channel,” but Morris did not
respond. Morris later declared she did not hear any voices in the
waiting room well enough to understand the words used. Her
workstation was a desk behind an opening in the wall. She was
unable to see the interior of the waiting room from her
workstation, both because she was seated at a desk and because
she was short in stature.
       However, Jose Guico, a medical assistant and x-ray
technician at PV Medical Care, heard Moine’s request and
entered the waiting room. An older man informed Guico he was
watching the program. Moine responded, “I don’t fucking care, I
don’t want to watch this.” He stood and continued to yell at the
older man. Bradley suggested that Moine “go outside and calm
down, or perhaps wait in his car,” to which Moine responded,
with profanity, that he did not have a car and would do what he
wanted. According to Bradley, Moine stood over him “in a
menacing manner.” Guico indicated he would not change the
channel and Moine sat down. Guico left the room.
       Moine then stood again and approached Bradley. Samuel
asked the other patrons in the waiting room to take a vote as to




                                3
whether the television should remain on. The majority of the
patrons voted to keep the television on the same channel. Moine
paced before retaking his seat across from the Stones. According
to the Stones, Moine stared at them while “erratically shifting
back and forth in his chair with his fists balled.” After a minute
or so, Moine stood and approached Samuel. Bradley stood, put
out his hands, and told Moine to stop. Moine punched Bradley in
the face, slammed him to the ground, and continued punching
him.
       Morris heard voices get louder, “but not to the point of
yelling or screaming.” A few seconds later she heard chairs being
moved and scuffling, then something hitting the floor. She
immediately called out for help. Samuel was shocked and took no
action for approximately 30 seconds to one minute. He then
pulled Moine off Bradley.
       In the meantime, Guico was in a treatment room with a
patient when he heard Morris call out for assistance. He asked
the patient to wait and ran to the waiting room, where he
observed Bradley on the ground with Moine standing over him.
Using martial arts techniques, Guico separated Moine and
Bradley. Another x-ray technician accompanied Guico and
assisted with Samuel.
       According to the Stones, approximately three minutes
passed between the beginning of Moine’s attack and Guico’s
intervention. According to Guico, he responded to Morris’s call
for assistance within 30 to 45 seconds. The Stones estimated that
approximately 10 minutes passed between Moine’s first signs of
“aggressive and violent behavior” and the attack.




                                4
      B.     Procedural Background
      In April 2018, the Stones filed their complaint against PV
Medical Care and Moine, asserting claims of premises liability,
negligent supervision, intentional infliction of emotional distress,
gross negligence/reckless misconduct, and negligence against PV
Medical Care. They alleged claims of assault, battery,
intentional infliction of emotional distress, gross negligence, and
negligence against Moine. The complaint sought punitive
damages in connection with the intentional infliction of emotional
distress and gross negligence claims.
      In March 2020, PV Medical Care moved for summary
judgment, or, in the alternative, summary adjudication of the
Stones’ claims against it. PV Medical Care argued it had no duty
to protect the Stones from Moine’s attack, it had no notice the
attack would take place, and it did not cause the attack.
      In support of its motion, PV Medical Care submitted
declarations from its principals and employees indicating Moine’s
attack was unprecedented in the history of the clinic. PV Medical
Care’s three principals declared they have operated the clinic
since 1995 and had never known or heard of an altercation
between patients, other than the incident between Moine and the
Stones. Guico and another employee similarly declared they had
never witnessed any altercations between patients during the
time they had worked for the clinic, approximately 15 years and
25 years, respectively. Dr. Traughber, Guico, and Morris also
declared they had never witnessed Moine engage in any conduct
or display any demeanor that suggested he would behave in the
manner alleged by the Stones. Moine had visited the clinic on 33
occasions over approximately three years. Guico and Morris also




                                 5
described their perception of the events leading up to the attack
and their response to the attack.
       PV Medical Care additionally submitted the declaration of
Dr. Suzanne M. Dupée, who opined, based on her review of the
record, that Moine’s attack was not the result of a “psychiatric
emergency,” as the Stones claimed.
       In support of their opposition to the motion for summary
judgment, the Stones submitted their own declarations as well as
the declaration of psychologist Dr. Stephen Poulter. Dr. Poulter
opined that PV Medical Care failed to follow proper and
reasonable safety procedures for the safety of patients and staff.
Dr. Poulter also opined that PV Medical Care should have known
Moine was a high risk to others and himself, and it was evident
Moine was having a “serious mental emergency in the waiting
room” of the clinic. The Stones also submitted negative Yelp
reviews that purportedly reflected evidence of prior events
similar to the attack on the Stones. The reviews primarily
consisted of complaints concerning long wait times and staff
service; none referenced altercations between patients.
       PV Medical Care filed objections to the declarations of the
Stones, asserting their estimates of time were lay opinion and
their description of events after the attack were irrelevant. PV
Medical Care similarly objected that Dr. Poulter’s declaration
described events subsequent to the attack, which were irrelevant.
It also argued the declaration opined on Moine’s mental state and
industry safety standards even though Dr. Poulter lacked the
required special knowledge, skill, experience, training, and
education to proffer opinions on those subjects. PV Medical Care
further objected to the Yelp reviews on the grounds that they
were unauthenticated, unsworn, and hearsay.




                                6
       On February 1, 2021, following oral argument, the trial
court granted summary judgment in favor of PV Medical Care.
The court overruled PV Medical Care’s objections to the Stones’
declarations and its objection to the declaration of Dr. Poulter
that events after the attack were irrelevant. The court sustained
PV Medical Care’s remaining objections to Dr. Poulter’s
declaration. The court also sustained PV Medical Care’s
objection to the Yelp reviews.
       Turning to the merits, the court found PV Medical Care
“met its initial burden to show that Plaintiffs’ causes of action
have no merit by showing that one or more element of the causes
of action cannot be established” and the Stones had “no
admissible substantive evidence to establish that Defendant
owed a duty of care.” The court observed that the Stones’ “causes
of action for Premises Liability, Negligent Supervision, Gross
Negligence/Reckless Misconduct, and Negligence all require [the
Stones] to provide specific facts to meet the familiar elements of
negligence, including duty of care, breach, causation, and
damages.”
       The trial court explained that whether a duty exists is a
question of law and the scope of a duty is determined in part by
balancing the foreseeability of the harm against the burden of the
duty to be imposed. It found there was “no competent evidence to
establish the existence of prior criminal violent assaults by Mr.
Moine and/or by any other individual at Defendant PV Medical
Center’s facility waiting area.” It further found that “even taking
the facts in the light most favorable to Plaintiffs, it would not be
foreseeable that someone exhibiting the conduct allegedly
demonstrated by Mr. Moine would lead to an unprovoked
criminal assault upon [the Stones].” The court noted “there [was]




                                 7
no evidence that Mr. Moine had previously demonstrated the
type of aggressive behavior he exhibited,” “there [was] no
evidence that Mr. Moine was in fact under the influence of
Klonopin on the date of the attack which led to his erratic
actions,” and “there [was] no evidence that not being under the
influence of Klonopin would lead Mr. Moine to undertake an
attack.” Moreover, there was no competent medical evidence to
demonstrate that Moine was in the midst of a mental health
emergency. The court concluded the Stones did “not set forth
sufficient evidence to meet the foreseeability component to
establish the existence of a duty of care.” It therefore held that
the premises liability, negligent supervision, gross negligence,
and negligence claims failed. The trial court also ruled there was
no competent evidence of extreme or outrageous conduct to
establish an intentional infliction of emotional distress claim, and
no basis for punitive damages because there was no triable issue
of material fact as to the underlying causes of action. The matter
would proceed against Moine.
       Judgment was entered in favor of PV Medical Care on
April 27, 2021. The Stones timely appealed.
                           DISCUSSION
I.     Negligence, Premises Liability, and Gross Negligence
       “An action in negligence requires a showing that the
defendant owed the plaintiff a legal duty, that the defendant
breached the duty, and that the breach was a proximate or legal
cause of injuries suffered by the plaintiff.” (Ann M. v. Pacific
Plaza Shopping Center (1993) 6 Cal.4th 666, 673 (Ann M.),
disapproved of on another ground in Reid v. Google, Inc. (2010)
50 Cal.4th 512, 527, fn. 5.) “The elements of a negligence claim
and a premises liability claim are the same: a legal duty of care,




                                 8
breach of that duty, and proximate cause resulting in injury.”
(Kesner v. Superior Court (2016) 1 Cal.5th 1132, 1158.) Gross
negligence similarly requires a showing of the traditional
elements of negligence, as well as conduct reflecting either want
of even scant care or an extreme departure from the ordinary
standard of care. (Chavez v. 24 Hour Fitness USA, Inc. (2015)
238 Cal.App.4th 632, 640.)
       The trial court concluded the Stones failed to establish that
PV Medical Care owed a duty to them, an essential element of all
three negligence-based causes of action. “Whether and to what
extent defendant owed a duty to plaintiff is a question of law for
the court to resolve. [Citations.] We determine de novo the
existence and scope of that duty. [Citation.]” (Williams v.
Fremont Corners, Inc. (2019) 37 Cal.App.5th 654, 662.) Likewise,
“[f]oreseeability, when analyzed to determine the existence or
scope of a duty, is a question of law to be decided by the court.”
(Ann M., supra, 6 Cal.4th at p. 678.)2
       “ ‘Although duty is a legal question, the factual background
against which we decide it is a function of a particular case’s
procedural posture.’ [Citation.] On review of an order granting
summary judgment, we independently examine the record to
determine whether triable issues of fact exist to reinstate the
action. [Citation.] In doing so, we view the evidence in the light
most favorable to [the Stones] as the part[ies] opposing summary
judgment, liberally construing [their] evidentiary submissions

      2
        The Stones assert in their opening brief that the court
erroneously made a finding of fact with regards to the existence
of a duty and the foreseeability of the attack. In their reply brief,
the Stones appear to concede that both duty and foreseeability
are questions of law.




                                  9
and strictly scrutinizing the evidence submitted by [PV Medical
Care]. [Citation.]” (Williams v. Fremont Corners, Inc., supra, 37
Cal.App.5th at pp. 662–663.) We consider all of the evidence set
forth in the moving and opposing papers, except that to which
objections were made and sustained. (Hartford Casualty Ins. Co.
v. Swift Distribution, Inc. (2014) 59 Cal.4th 277, 286.)
       “ ‘An issue of fact can only be created by a conflict of
evidence. It is not created by “speculation, conjecture,
imagination or guess work.” [Citation.] Further, an issue of fact
is not raised by “cryptic, broadly phrased, and conclusory
assertions” [citation], or mere possibilities [citation]. “Thus, while
the court in determining a motion for summary judgment does
not ‘try’ the case, the court is bound to consider the competency of
the evidence presented.” [Citation.]’ [Citation.] Responsive
evidence that ‘gives rise to no more than mere speculation’ is not
sufficient to establish a triable issue of material fact. [Citation.]”
(Carlsen v. Koivumaki (2014) 227 Cal.App.4th 879, 889–890.)
       A.     Guiding principles regarding landowner’s duty
       to protect against injury from third party conduct on
       the premises
       “Although ‘[a]s a general principle, “a defendant owes a
duty of care to all persons who are foreseeably endangered by his
conduct, with respect to all risks which make the conduct
unreasonably dangerous” ’ [citations], it also is well established
that, as a general matter, there is no duty to act to protect others
from the conduct of third parties.” (Delgado v. Trax Bar & Grill
(2005) 36 Cal.4th 224, 234–235 (Delgado).) However, “[a]
defendant may owe an affirmative duty to protect another from
the conduct of third parties if he or she has a ‘special relationship’
with the other person. [Citations.] Courts have found such a




                                 10
special relationship in cases involving the relationship between
business proprietors such as shopping centers, restaurants, and
bars, and their tenants, patrons, or invitees.” (Id. at p. 235.)
       Courts employ a four-step analysis when determining
whether a duty of care exists. “ ‘First, the court must determine
the specific measures the plaintiff asserts the defendant should
have taken to prevent the harm. This frames the issue for the
court’s determination by defining the scope of the duty under
consideration. Second, the court must analyze how financially
and socially burdensome these proposed measures would be to a
landlord, which measures could range from minimally
burdensome to significantly burdensome under the facts of the
case. Third, the court must identify the nature of the third party
conduct that the plaintiff claims could have been prevented had
the landlord taken the proposed measures, and assess how
foreseeable (on a continuum from a mere possibility to a
reasonable probability) it was that this conduct would occur.
Once the burden and foreseeability have been independently
assessed, they can be compared in determining the scope of the
duty the court imposes on a given defendant. The more certain
the likelihood of harm, the higher the burden a court will impose
on a landlord to prevent it; the less foreseeable the harm, the
lower the burden a court will place on the landlord.’ ” (Castaneda
v. Olsher (2007) 41 Cal.4th 1205, 1214, citing Vasquez v.
Residential Investments, Inc. (2004) 118 Cal.App.4th 269, 285.)
       “ ‘ “[I]n cases where the burden of preventing future harm
is great, a high degree of foreseeability may be required.
[Citation.] On the other hand, in cases where there are strong
policy reasons for preventing the harm, or the harm can be
prevented by simple means, a lesser degree of foreseeability may




                               11
be required.” [Citation.]’ [Citation.] . . . [D]uty in such
circumstances is determined by a balancing of ‘foreseeability’ of
the criminal acts against the ‘burdensomeness, vagueness, and
efficacy’ of the proposed security measures.” (Ann M., supra,
6 Cal.4th at pp. 678–679.)
       Our Supreme Court has clarified the scope of a landlord’s
duty with respect to both preventing third party attacks and
responding to third party attacks. In Ann. M., the plaintiff, an
employee of a store located in a shopping center, was raped at her
place of employment by an unknown assailant. (Ann. M., supra,
6 Cal.4th at pp. 670–671.) The issue presented was whether the
scope of the landowner’s duty to maintain the common areas in a
reasonably safe condition included providing security guards in
those areas. (Id. at p. 670.) The Supreme Court “conclude[d]
that violent criminal assaults were not sufficiently foreseeable to
impose a duty upon Pacific Plaza [the landowner] to provide
security guards in the common areas. [Citation.] First, Pacific
Plaza did not have notice of prior similar incidents occurring on
the premises. Ann M. allege[d] that previous assaults and
robberies had occurred in the shopping center, but she offer[ed]
no evidence that Pacific Plaza had notice of these incidents.
While a landowner’s duty includes the duty to exercise
reasonable care to discover that criminal acts are being or are
likely to be committed on its land [citation], Pacific Plaza
presented uncontroverted evidence that it had implemented ‘a
standard practice . . . to note or record instances of violent crime’
and that Pacific Plaza’s records contain[ed] no reference to
violent criminal acts prior to Ann M.’s rape. Moreover, even
assuming that Pacific Plaza had notice of these incidents, Ann M.
concede[d] that they were not similar in nature to the violent




                                 12
assault that she suffered. Similarly, none of the remaining
evidence presented by Ann M. [was] sufficiently compelling to
establish the high degree of foreseeability necessary to impose
upon Pacific Plaza a duty to provide security guards in the
common areas. Neither the evidence regarding the presence of
transients nor the evidence of the statistical crime rate of the
surrounding area [was] of a type sufficient to satisfy this burden.”
(Id. at pp. 679–680; Sharon P. v. Arman, Ltd. (1999) 21 Cal.4th
1181, 1185-1186, 1195 (Sharon P.)3 [violent third party sexual
assault in underground parking garage not sufficiently
foreseeable to require hiring of security guards where no assaults
occurred in garage in 10-year period prior to assault and
robberies on building’s ground floor not sufficiently similar].)
       Delgado concerned the response to a third party attack. In
Delgado, supra, 36 Cal.4th 224, the plaintiff’s wife approached
one of the defendant bar’s two guards and expressed concern that
there was going to be a fight. The guard then noticed hostile
stares between the plaintiff and other bar patrons and concluded
a fight was imminent. (Id. at p. 231.) The guard asked the
plaintiff and his wife to leave. (Ibid.) Once in the parking lot,
between 12 and 20 men accosted the plaintiff. (Ibid.)
       The Supreme Court explained that “[e]ven when
proprietors . . . have no duty under Ann M. and Sharon P. to
provide a security guard or undertake other similarly
burdensome preventative measures, the proprietor is not
necessarily insulated from liability under the special relationship


      3
        Disapproved on other grounds in Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal.4th 826, 853, footnote 19, and Reid v.
Google, Inc., supra 50 Cal.4th at page 527, footnote 5.




                                13
doctrine.” (Delgado, supra, 36 Cal.4th at p. 240.) Under the
circumstances in Delgado, there was “insufficient evidence of
heightened foreseeability in the form of prior similar incidents or
other indications of a reasonably foreseeable risk of a violent
criminal assault” to require preventative measures, but the
defendant did owe a “duty to respond to events unfolding in its
presence by undertaking reasonable, relatively simple, and
minimally burdensome measures.” (Id. at p. 245.) Such
measures included attempting to dissuade the group that
attacked plaintiff from following him out of the bar and
confirming that the outside guard was at his post to help
maintain the separation between plaintiff and that group. (Id. at
pp. 246–247.)
       In Morris v. De La Torre (2005) 36 Cal.4th 260 (Morris), the
Supreme Court similarly recognized that “even if a proprietor . . .
has no special-relationship-based duty to provide security guards
or other similarly burdensome measures designed to prevent
future criminal conduct (which measures are required only upon
a showing of ‘heightened foreseeability’), such a proprietor
nevertheless owes a special-relationship-based duty to undertake
reasonable and minimally burdensome measures to assist
customers or invitees who face danger from imminent or ongoing
criminal assaultive conduct occurring upon the premises.” (Id. at
p. 270.) The plaintiff in Morris was attacked in the parking lot
outside a restaurant in full view of restaurant employees. (Id. at
p. 266.) The attacker had run into the restaurant and grabbed an
approximately 12-inch knife from the kitchen, which he used to
stab the plaintiff numerous times. (Id. at pp. 266–267.)
Restaurant employees watched the entire altercation but failed to
call the police or take any other action. (Id. at p. 267.)




                                14
       The court explained that the “foreseeability analysis in a
case such as [Morris]—involving a proprietor’s duty to respond
reasonably to criminal conduct that is imminent or even ongoing
in his or her presence—contrasts fundamentally with the type of
foreseeability at issue in cases such as Ann M., which involve a
proprietor’s duty to take preventative measures to guard against
possible future criminal conduct.” The question posed in cases
where the conduct is imminent or ongoing is “whether those
employees (as agents of defendant) owed any duty to plaintiff to
take reasonable action for his protection at some point during
that ongoing conduct.” (Morris, supra, 36 Cal.4th at p. 271.) It
found “as a general matter a proprietor’s special-relationship-
based duty to its patrons or invitees includes an obligation to
make [a 911] call, or to take other similar minimal measures.”
The court therefore could not “conclude as a matter of law that
defendant’s employees acted reasonably in declining to place a
911 call or undertake any other minimally burdensome measure
on plaintiff's behalf.” (Id. at pp. 277–278.)
       With these principles in mind, we turn to the evidence in
this case.
       B.     Analysis
       The Stones asserted in opposition to summary judgment
that “minimal measures ‘reasonable under the circumstances’
would have included having the Defendants intervene where it
was obvious Defendant Moine was having a mental health
emergency BEFORE he attacked anyone.” The Stones further
argued that “[o]nce the attack did begin, Defendant PV was
obligated to provide IMMEDIATE assistance as there was a
violent attack occurring on their premises AND should have
immediately called 911 for assistance.” We address the issues of




                               15
PV Medical Care’s duty to prevent an assault and the duty to
respond to an ongoing assault separately.
       We first consider “the ‘burdensomeness, vagueness, and
efficacy’ of the proposed security measures” the Stones believe
would have averted the incident entirely. (Ann M., supra,
6 Cal.4th at p. 679.) On appeal, the Stones assert the attack
could have been avoided had PV Medical Care called the police
based on Moine’s behavior. Before the trial court, the Stones
asserted that PV Medical Care “should have isolated Defendant
Moine and/or required him to leave the premises” before the
attack took place.
       As an initial matter, we note the trial court sustained PV
Medical Care’s objection to portions of the declaration of the
Stones’ medical expert, including his characterization of Moine’s
behavior as a mental health emergency. The Stones do not
challenge this ruling on appeal. Any assertion that Moine was in
the midst of a mental health emergency is therefore unfounded in
the record. Similarly, there is no evidence indicating Moine
posed a greater risk to others because of his generalized anxiety
or his prescribed medications.
       There is also no evidence that Moine verbally threatened
anyone or that any patient (including the Stones) informed PV
Medical Care employees that they found Moine’s behavior
concerning. Thus, the Stones’ proposed measures would require
PV Medical Care to call the police or remove or isolate patients
whenever one of its employees noticed someone raising his or her
voice, swearing, and disagreeing with others in the waiting room.
We cannot agree that imposing such duties is a “minimal burden”
as the Stones claim. Irritability is not uncommon in urgent care
patients who are injured or unwell and awaiting treatment. PV




                               16
Medical Care persuasively argues it would negatively impact the
relationship with its patients and burden police resources if PV
Medical Care called 911 to preempt potential physical assaults
based on argumentative manners alone. Coordinating and
dealing with these police interventions would also divert staff
attention, potentially exacerbating the wait times that are
already a common cause for customer complaints about urgent
care facilities.
       Further, our high court has recognized that “neither a
business proprietor nor his or her employees have an absolute
obligation to call 911 in the face of ongoing criminal conduct: in
some situations, doing so actually might increase the danger to
customers or invitees or might unreasonably place proprietors or
their employees in danger.” (Morris, supra, 36 Cal.4th at p. 277.)
Here, involving the police in similar situations might escalate
rather than defuse a patron’s otherwise manageable annoyance
and place PV Medical Care employees and other patients at
increased risk of violence. Moreover, Moine’s behavior prior to
the assault, while disruptive and even obstreperous, was not
obviously criminal. We are aware of no legal authority for the
proposition that a business proprietor or its employees have an
obligation to call law enforcement to respond to noncriminal
conduct. The proposed measure of calling the police imposes
more than a minimal social and financial burden on PV Medical
Care and is of questionable efficacy.
       The proposed measure of isolating or removing
disagreeable patients imposes similar, if not greater, social and
financial burdens. Patients who are asked or required to leave
the waiting area under such circumstances may choose to seek
treatment elsewhere. As with calling the police, there is a




                                17
possibility that asking patients to leave may exacerbate the
situation and place PV Medical Care’s employees and other
patients at increased risk of harm. To the extent this measure
includes forcibly removing or isolating patients who will not go
willingly, PV Medical Care exposes itself to legal liability—for
example, for the use of unreasonable force in ejecting the
individual. (See Civ. Code, § 50; Rest.2d Torts, § 86.) Moreover,
requiring that PV Medical Care have an employee available to
monitor the waiting room and forcibly remove patrons is
tantamount to requiring that PV Medical Care retain a security
guard. The Supreme Court has explained that the hiring of
guards “will rarely, if ever, be found to be a ‘minimal burden.’
The monetary costs of security guards is not insignificant.
Moreover, the obligation to provide patrols adequate to deter
criminal conduct is not well defined. . . . [W]e conclude that a
high degree of foreseeability is required in order to find that the
scope of a landlord’s duty of care includes the hiring of security
guards. We further conclude that the requisite degree of
foreseeability rarely, if ever, can be proven in the absence of prior
similar incidents of violent crime on the landowner’s premises.”4
(Ann M., supra, 6 Cal.4th at pp. 678–679.)

      4
        The Stones have referenced Moine’s “psychological
conditions” as a factor that rendered the attack foreseeable and
warranted PV Medical Care “isolat[ing]” or removing Moine from
the premises. PV Medical Care argues there would be potential
social and legal costs associated with it making assumptions
about anticipated behavior, and taking resulting actions such as
refusing medical care, based on a patient’s mental condition or
disability. To the extent the Stones argue that, based on a
patient’s mental health condition, PV Medical Care had an




                                 18
      Turning to the foreseeability of the attack, it is undisputed
that there had been no previous altercations at PV Medical
Care’s office. PV Medical Care’s three principals and two of its
employees declared they had never known or heard of an
altercation between patients, other than the incident between
Moine and the Stones. The doctor who treated Moine and two
employees who interacted with Moine also declared they had
never witnessed behavior suggesting that Moine would attack
anyone. In their opposition below, the Stones relied on negative
Yelp reviews in support of their claim that the attack on the
Stones was not unprecedented. However, the trial court
sustained PV Medical Care’s objection to these reviews, and also
found that there was nothing in the Yelp reviews to establish any
prior criminal events in the clinic. Thus, the undisputed evidence
supports that Moine’s attack was unprecedented in the clinic’s
more than 20-year history and that Moine had never behaved
violently at the clinic in the past.
      The Stones contend the attack was nevertheless foreseeable
to PV Medical Care based on the events leading up to it.
“[F]oreseeability must be measured by what the defendant
actually knew.” (Margaret W. v. Kelley R. (2006) 139 Cal.App.4th
141, 156.) In other words, we are concerned with what happened


obligation to call the police or remove a patient from the premises
in response to noncriminal behavior, we agree that this would
place a “burdensome, dubiously effective and socially
questionable obligation on [PV Medical Care], at least absent
circumstances showing [physical] violence was extraordinarily
foreseeable.” (Castaneda v. Olsher, supra, 41 Cal.4th at p. 1217
[rejecting claim that landlord had obligation to not rent to gang
members because of risk of gang violence].)




                                19
in the presence of PV Medical Care’s employees, not on
“constructive knowledge or information the defendant should
have known.” (Ibid.) The evidence showed two PV Medical Care
employees, Morris and Guico, observed or heard Moine swearing
and behaving in an agitated manner for relatively short periods
prior to the attack.
        This behavior was not sufficient to establish that a violent
attack was reasonably foreseeable to PV Medical Care or its
employees. It is undisputed that when Guico left the waiting
room, he had informed Moine that the television channel could
not be changed and Moine retook his seat. There was no evidence
that Moine resumed yelling after Guico left. While the Stones
suggest Moine’s “psychological condition” made the attack more
foreseeable, there was no evidence connecting Moine’s diagnosis
with any actual or threatened violent behavior in the past.
Though Moine had displayed annoyance on two or three prior
occasions, Guico stated in his declaration that Moine had “never
posed any type of physical threat.” Based on this history and
Moine’s behavior at the time Guico departed the room, there was
little reason to expect the situation would escalate to violence.
(See Andrews v. Mobile Aire Estates (2005) 125 Cal.App.4th 578,
596 [tenant’s battery not foreseeable to landlord where past
conduct was harassment, verbal insults, annoyance of another
tenant, but no prior assault or battery]; Davis v. Gomez (1989)
207 Cal.App.3d 1401, 1406 [no landlord duty where tenant’s
mental condition was deteriorating and tenant engaged in
erratic, possibly aggressive behavior; not foreseeable that
behavior would escalate to shooting another tenant].)
        The Stones asserted in their declarations that they
observed Moine’s aggressive manner for “well over ten (10)




                                20
minutes” before the attack took place. The evidence viewed in
the light most favorable to the Stones would support a finding
that the Stones were in Moine’s presence significantly longer
than any PV Medical Care employee and thus had a greater
opportunity to observe his manner. However, neither they nor
any of the other patients in the waiting room raised concerns to
any PV Medical Care employees about Moine’s behavior. Thus,
the circumstances here are distinguishable from those present in
Delgado, where the plaintiff’s wife approached the guard with her
concern that a fight was imminent and the guard then observed
the “hostile stares” between the plaintiff and other bar patrons
and reached the same conclusion about the potential danger of
the situation. (Delgado, supra, 36 Cal.4th at p. 231.) There is no
evidence to support the claim that any PV Medical Care employee
had “actual notice of an impending assault” (id. at p. 250), or that
they had any reason to believe Moine would lash out violently.
       Weighing the burden of the Stones’ proposed preventative
measures against the low foreseeability that Moine would
violently attack Bradley, we conclude PV Medical Care did not
have a duty to prevent the attack as a matter of law. (Ann M.,
supra, 6 Cal.4th at p. 676 [“a duty to take affirmative action to
control the wrongful acts of a third party will be imposed only
where such conduct can be reasonably anticipated”].)
       We next consider whether PV Medical Care failed to
respond appropriately to ongoing criminal activity after the
attack began. The Stones argue PV Medical Care should have
provided immediate assistance and immediately called the police.
However, unlike Morris, supra, 36 Cal.4th 260, where the
employees witnessed the offender enter the kitchen, take an
approximately 12-inch knife, stab the victim multiple times, and




                                21
chase the victim’s friends across the street, all without calling the
police or taking any other actions (id. at pp. 266–267), the
evidence viewed in the light most favorable to the Stones
indicates PV Medical Care employees responded as soon as they
became aware of the attack, then they physically intervened, all
within three minutes. Morris called out for assistance within
seconds of hearing raised voices and when she heard scuffling
and something hitting the floor. Guico heard Morris call from the
back of the clinic and came to assist along with another x-ray
technician.5 Morris’s call for help and Guico’s intervention were
each “ ‘appropriate action as is reasonable under the
circumstances.’ ” (Id. at p. 274.) There is no evidence to support
that Morris, who described herself as “short in stature,” would
have been able to safely separate the Stones and Moine. It would
not be “minimally burdensome” to impose on landowners a duty
to immediately intervene in a physical altercation without any
regard for the safety of their employees. In contrast, Guico had
martial arts training that he was able to implement in breaking
up the fight.
       With respect to whether PV Medical Care had the
additional duty to call the police, the Supreme Court has
explained that “as a general matter a proprietor’s special-
relationship-based duty to its patrons or invitees includes an


      5
        We are not required to accept the conclusory assertion in
the Stones’ declarations that “NO ONE employed by [PV Medical
Care] reacted or intervened” after Moine attacked. The Stones do
not claim they observed Morris failing to take any action in
response to the attack. There is no competent evidence to
contradict that Morris called for assistance and Guico responded
to her call.




                                 22
obligation to make [a 911] call, or to take other similar minimal
measures.” (Morris, supra, 36 Cal.4th at p. 277, italics added.)
Guico and the other x-ray technician intervened and broke up the
altercation, which presumably would have been the goal of
calling the police. Having undertaken to immediately and
physically stop the attack, case law does not support the
argument that PV Medical Care had an additional obligation to
call the police.
       Even accepting for purposes of discussion that PV Medical
Care also had the duty to immediately call 911, summary
judgment was appropriate in the absence of any evidence
establishing the Stones would not have been injured but for PV
Medical Care’s failure to immediately call 911. “ ‘A mere
possibility of . . . causation is not enough; and when the matter
remains one of pure speculation or conjecture, or the probabilities
are at best evenly balanced, it becomes the duty of the court to
direct a verdict for the defendant.’ ” (Saelzler v. Advanced Group
400 (2001) 25 Cal.4th 763, 775.) In Saelzler, the Supreme Court
held that summary judgment in favor of apartment complex
owners was appropriate where the plaintiff, a delivery woman
who was assaulted at the complex, provided no evidence that she
was attacked by unauthorized persons or trespassers and
therefore could not “show that defendants’ failure to provide
increased daytime security at each entrance gate or functioning
locked gates was a substantial factor in causing her injuries.”
(Id. at p. 776.) Here, there is no evidence demonstrating that the
police, even if called immediately, would have arrived and broken
up the fight before Guico and the other technician intervened.
Even if the intervention took a few minutes rather than 30 to 45
seconds, it is “pure speculation” that the Stones would not have




                                23
sustained their injuries but for the fact that PV Medical Care’s
employees did not immediately call the police once the attack
began.
       In sum, PV Medical Care did not have a duty to prevent the
third party attack on the Stones. PV Medical Care’s employees
had a duty to take reasonable, minimal measures to respond to
the attack once it began and they took such appropriate
measures. Even if PV Medical Care had the additional duty to
immediately call the police and breached that duty, there is no
evidence to support the claim that PV Medical Care’s failure to do
so was the cause of the Stones’ injuries. Thus, the Stones cannot
recover for the torts of negligence, premises liability, or gross
negligence.
II.    Negligent Supervision
       “An employer can be held liable for negligent supervision if
it knows or has reason to believe the employee is unfit or fails to
use reasonable care to discover the employee’s unfitness.
[Citation.] ‘[T]here can be no liability for negligent supervision
“in the absence of knowledge by the principal that the agent or
servant was a person who could not be trusted to act properly
without being supervised.” ’ ” (Alexander v. Community Hospital
of Long Beach (2020) 46 Cal.App.5th 238, 253.)
       No evidence was offered to support the claim that any PV
Medical Care employees were unfit for their jobs, that they had
failed to respond appropriately to patient altercations (of which
there were none) in the past, or that they failed to respond
reasonably as soon as they became aware of Moine’s attack on the
Stones.
       Moreover, PV Medical Care conceded it is vicariously liable
for its employees’ conduct. “Once the employer admittedly




                                24
becomes vicariously liable for the negligent acts of the employee,
there is no remaining basis at a future trial to attempt to prove
the negligence of the employer itself, such as through knowledge
of the employee’s prior accidents, because the subject liability has
already been adequately and completely established.” (Jeld-Wen,
Inc. v. Superior Court (2005) 131 Cal.App.4th 853, 866; accord,
Diaz v. Carcamo (2011) 51 Cal.4th 1148, 1160 [where an
employer admits vicarious liability, “claims against the employer
based on theories of negligent entrustment, hiring, or retention
become superfluous”].)
        The negligent supervision claim therefore fails as a matter
of law.
III. Intentional Infliction of Emotional Distress
        In their complaint, the Stones asserted that PV Medical
Care failed to take appropriate action based on Moine’s behavior
and it therefore “intended to inflict severe emotional distress on
[the Stones] and acted with conscious disregard of the probability
of causing severe emotional distress.”
        The elements of the tort of intentional infliction of
emotional distress are: (1) extreme and outrageous conduct by
the defendant with the intention of causing, or reckless disregard
for the probability of causing, emotional distress; (2) the
plaintiff’s suffering severe or extreme emotional distress; and (3)
actual and proximate causation of the emotional distress by the
defendant’s outrageous conduct. (Bosetti v. United States Life
Ins. Co. in City of New York (2009) 175 Cal.App.4th 1208, 1241–
1242.) “A defendant’s conduct is ‘outrageous’ when it is so
‘ “ ‘extreme as to exceed all bounds of that usually tolerated in a
civilized community.’ ” ’ ” (Hughes v. Pair (2009) 46 Cal.4th 1035,
1050–1051; accord, Cochran v. Cochran (1998) 65 Cal.App.4th




                                25
488, 496 [liability has been found where conduct is “ ‘beyond all
possible bounds of decency, and to be regarded as atrocious, and
utterly intolerable in a civilized community’ ”].) “Recklessness,
unlike negligence, involves more than ‘inadvertence,
incompetence, unskillfulness, or a failure to take precautions’ but
rather rises to the level of a ‘conscious choice of a course of action
. . . with knowledge of the serious danger to others involved in
it.’ ” (Delaney v. Baker (1999) 20 Cal.4th 23, 31–32.)
        Whether a defendant’s conduct is “outrageous” normally
presents an issue of fact, but “the court may determine in the
first instance, whether the defendant’s conduct may reasonably
be regarded as so extreme and outrageous as to permit recovery.”
(Trerice v. Blue Cross of California (1989) 209 Cal.App.3d 878,
883.) In appropriate cases, this court can decide as a matter of
law that conduct is not so extreme and outrageous as to exceed
what is tolerated in a civilized society. (Wilkins v. National
Broadcasting Co. (1999) 71 Cal.App.4th 1066, 1087.)
        As discussed above, the undisputed evidence supports that
PV Medical Care was not negligent as a matter of law and there
was no conduct by PV Medical Care or its employees that could
reasonably be regarded as so extreme and outrageous as to
permit recovery. Accordingly, the trial court properly concluded
the intentional infliction of emotional distress claim failed as a
matter of law.6




      6
       Because both causes of action under which punitive
damages were sought fail as a matter of law, the trial court
properly concluded the Stones have no basis to recover punitive
damages.




                                 26
                         DISPOSITION
       The judgment is affirmed. PV Medical Care is awarded its
costs on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                      ADAMS, J.*

We concur:




             EDMON, P. J.




             EGERTON, J.




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 27